Citation Nr: 0721761	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-01 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for primary open angle 
glaucoma, bilateral, claimed as due to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from June 1963 to July 1966.  
He was a light weapons infantryman with service in Vietnam, 
where he earned the Combat Infantryman Badge (CIB), Vietnam 
Service Medal, and National Defense Service Medal; he 
qualified as a marksman with the M-14 rifle.  He had 1 year, 
5 months and 15 days of overseas service.  Service connection 
is currently in effect for post-traumatic stress disorder 
(PTSD), currently rated as 100 percent disabling.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in April 2005.  The veteran and his 
spouse provided testimony before the undersigned Veterans Law 
Judge at a Travel Board hearing at the VARO in July 2006; a 
transcript is of record.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's primary 
open angle glaucoma, bilateral, was shown in service or to a 
compensable degree within a year after service separation, 
and credible medical evidence and opinion does not associate 
the glaucoma with anything of service origin, including 
presumed Agent Orange exposure.


CONCLUSION OF LAW

Primary open angle glaucoma, bilateral was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed his claim for service connection for 
glaucoma in November 2004.    The RO provided pre-
adjudication VCAA notice by letter dated in February 2005, 
and also entered into the file a number of private and VA 
treatment and examination records, including as specifically 
designated by the veteran.  The veteran was notified of what 
was of record and what additional evidence was needed to 
substantiate the claim.  

A rating action by the VARO in April 2005 denied his claim, 
and the veteran was so informed.  He filed a notice of 
disagreement in September 2005.  The VARO confirmed the 
denial in action in November 2005 at which time an SOC was 
issued.  The veteran filed his Substantive Appeal, on a VA 
Form 9, in December 2005.  

Additional evidence was subsequently submitted.  Throughout, 
SSOC's and letters have comprehensively informed him of what 
action was being taken, what evidence was of record, and what 
was required.  He has responded with additional data. 

As noted, the veteran and his wife provided testimony at a 
Travel Board hearing in July 2006.

In one way or another since he filed the claim, he has been 
notified that VA would obtain pertinent data to include VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more evidence, to include any in his possession.  
The notice included the general effective date provision for 
the claims, that is, the date of receipt of the claims.   

Any absence of information was harmless error, and to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the appellant in proceeding with the present 
decision.  The RO provided notice as to the Dingess holding 
by letter of June 2006.  In addition, he has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders, supra.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  With regard to timing notifications, 
these appear to have been timely, and any defect with respect 
to timing was harmless error.  See Mayfield, supra.  He was 
advised of his opportunities to submit additional evidence 
after which additional data was obtained and entered into the 
record.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  He has indicated that he 
had no other information or evidence to give VA to 
substantiate his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


II.  Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the d States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

Service connection may be granted for glaucoma if the 
disorder is manifest to a compensable degree within one year 
after separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

The law also contains presumptions regarding disabilities 
claimed as due to Agent Orange.  The governing law provides 
that a "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service."  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307(a), even though there is no 
evidence of such disease during the period of service.  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (which 
means transient neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to a herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed, within 
the appropriate time period, with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 
10 Vet. App. at 162.  In addition, the U.S. Court of Appeals 
for the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection for a non-
presumptive disease, with proof of actual direct causation by 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Developmental defects, such as refractive error of the eyes, 
are not diseases or injuries within the meaning of applicable 
legislation.  Thus, generally speaking, a developmental 
disorder cannot be service connected as a matter of express 
VA regulation.  38 C.F.R. §§ 3.303(c), 4.9 (2006).  VA 
General Counsel has further held that while service 
connection may not be granted for a congenital or 
developmental defect; however, disability resulting from a 
disorder that is superimposed upon a congenital or 
developmental disorder may be service-connected.  See 
VAOPGCPREC 82-90; see also 38 C.F.R. §§ 3.306, 4.127 (2006).

In this, as in any other case, it remains the duty of the 
Board as the factfinder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  Lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); however , a lay statement may be made which relays 
the visible symptoms of a disease or disability or the facts 
of observed situations or circumstances, see Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual Background and Analysis

The veteran's service medical records show no evidence of 
glaucoma.  He was shown to have refractive error, 
specifically compound myopic astigmia.  Prescription 
eyeglasses were ordered on two occasions, once in August 1964 
and the other in December 1965, the latter being merely a 
replacement pair.  In each case, there was essentially the 
same prescription shown thereon.  According to a note in 
August 1964, he had apparently not worn glasses before.  On 
his separation examination he checked that he had had eye 
trouble.  Throughout service, his refractive error was 
corrected to 20/20, including on his separation examination.

On the VA examination undertaken in September 1967, the 
veteran reported a vague recent decrease in his vision, the 
right worse than the left.  This had been present for "two 
weeks".  On examination, it was noted that he was not 
wearing his glasses.  Eyes appeared to be grossly normal.  He 
had recently been hospitalized for nervousness which involved 
some elements of conversion.

When the veteran initially filed a claim for other 
disabilities as a result of Agent Orange in 2002, he did not 
mention having glaucoma.  And while he said he had been seen 
at several VA facilities for other complaints, he did not 
state that he had a history of eye problems.  

Copies of post-service private treatment records identified 
by the veteran were submitted, primarily for unrelated 
problems but citing a history of occasional burning in his 
eyes at age 33 (the veteran was born in 1946, so this should 
have been about 1979).

Copies of VA treatment records were obtained from the late 
1990's into the 2000's, and did not refer to eye problems 
until a list of disabilities was recorded in May 2000 at a 
urology clinic reflecting glaucoma.  On an eye evaluation in 
June 2001, he said he had used glaucoma eye drops for 5 
years.  He reported that his vision had seemed 
"gloomy/blurry" all of the time for 3-4 months.  He was 
also given a new prescription for glasses.  VA clinical 
records when he was 38 years old (about 1984), show 
complaints of poor vision for distance and that he wore 
glasses.

On VA examination to evaluate his psychiatric problems in 
March 2004, he was noted to have a history of poor vision and 
glaucoma.  Outpatient treatment records show that he has been 
given eye drops on several occasions.

When he filed his claim for service connection for glaucoma 
in November 2004, the veteran reported hat he had undergone 
surgery on one eye in December 2004, and on his other eye 
soon thereafter.  

The veteran subsequently provided several packets of private 
treatment records relating to his eyes.  On several occasions 
in 2004, it was noted that he had had glaucoma for about 10 
years.  Prescription glasses had been given over the years 
correcting his vision to 20/20 and 20/30 or 20/40, right and 
left eyes, respectively, in 2004.

A statement was received in March 2006 from WMY, O.D., who 
had twice seen the veteran commencing in September 2004. He 
complained then of decreasing vision especially at night.  He 
had a known history of glaucoma.  His best corrected vision 
had been 20/20 in the right eye and 20/30 in the left eye.  
It was recommended that he had further visual testing done 
including field vision, and undertaken treatment beyond eye 
drops.

A statement was received from BG, Jr., M.D., dated in 
February 2005.  He indicated that he had initially examined 
the veteran in October 2004 and found advanced primary open 
angle glaucoma in ach eye.  He was using eye drops daily.  
Corrected vision was 20/20 in the right and 20/50 in the left 
eye.  He had significant loss of field vision in both eyes, 
and various options were being considered.

The veteran testified in July 2006 that he first started 
having trouble with his eyes about 25 years ago, and had been 
diagnosed with glaucoma about 10 years before. When he first 
started having visual problems, he had gotten new glasses.  
Tr. at 3.  He said that all of the pertinent records were now 
in the claims file.  Tr. at 3.  When asked about the etiology 
of the eye problems, he said that he had no documentation but 
he thought it was possible that it was due to herbicide 
exposure in Vietnam.  Tr. at 4.  When asked about the initial 
visual problems, he said that he became aware that he needed 
new glasses when he had to have his driver's license renewed, 
and until that point he had been using the prescriptions 
given to him by the Army.  Tr. at 5.  He said he had to have 
his tear ducts opened and that later, they thought this might 
have been early glaucoma in 1980 or 1981 or so.  Tr. at 5-6.  

In assessing the veteran's claim for service connection for 
glaucoma, a review of his service medical records shows that 
he was found to have refractive error therein for which he 
was prescribed eyeglasses which corrected his vision to 
20/20.  By his own admission he wore those glasses for years 
after service until he went to renew his driver's license and 
recognized that he needed new glasses. 

In this regard, the veteran continues to have refractive 
error of his eyes, which is considered a developmental 
problem.  There is no sign in service that anything 
aggravated the developmental refractive error, or that he 
developed any other eye disability in or as a result of 
service. 

Similarly, absent documented evidence of glaucoma in the year 
after separation from service, there is no basis for 
presuming the disorder to be of service origin.  

The veteran sincerely argues that his glaucoma may be due to 
Agent Orange exposure.  This is not one of the disabilities 
for which a presumption of service connection is available 
under the Agent Orange law, and there is no other medical 
evidence or opinion in the file to support this contention of 
any sort of association between service, including his 
presumed herbicide exposure, and his glaucoma.

In this case, there is no medical evidence showing the 
veteran was treated for glaucoma in service or within one 
year after he was separated from service.  In fact, the first 
evidence of glaucoma arose many years after service in about 
1994 or so.   Even if, as he has suggested, it began some 
time before that, there is nothing to suggest, nor has he 
intimated, that it began at such a remote time to have been 
coincident with service which concluded in 1966.  In any 
event, and as noted above, the veteran, as a layperson, is 
not competent to link his glaucoma to service including 
exposure to Agent Orange. 

In addition, there is no competent medical evidence as to the 
in-service etiology of his glaucoma other than the veteran 
has testified that it may have been a possibility.  However, 
at best, if even provided by a medical expert, which it is 
not, that evidence would constitute speculation, see Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) ("may or may not" language by a 
physician is too speculative to establish relationship to 
service); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (a 
general and inconclusive statement about the possibility of a 
link is not sufficient).  In this case, no medical 
professional has provided a medical opinion which would 
associate the veteran's glaucoma with active service or 
anything of service origin.

Moreover, the gap of several decades in the record militates 
against a finding that the veteran's glaucoma was incurred in 
service, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

The Board has no reason to doubt the veteran's complaints of 
eye discomfort, but cause and effect are medical 
determinations, and in his case, it appears that the eye 
problems to which he refers in, and in the years after, 
service were simply the refractive error for which he was 
given prescription eyeglasses; this is not a disability and 
there was no in-service increase or superimposed pathology to 
alter the underlying developmental eye anomaly which 
continues relatively unchanged to the present and is amenable 
to correction. 

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the competent and 
probative evidence is against the grant of service connection 
for glaucoma, and the benefit-of-the-doubt doctrine is not 
for application.  See Gilbert, supra.  

The Board appreciates the forthright testimony of the veteran 
and his wife at the Travel Board hearing before the 
undersigned.


ORDER

Service connection for primary open angle glaucoma, 
bilateral, is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


